Citation Nr: 0201485	
Decision Date: 02/13/02    Archive Date: 02/20/02

DOCKET NO.  01-08 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Permanency of the total evaluation to establish eligibility 
to Dependents' Educational Assistance under 38 U.S.C.A. 
Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO) dated in June 2001 finding the total disability rating 
for the veteran's service-connected post-traumatic stress 
disorder (PTSD) was not permanent.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Service connection is in effect for the following: PTSD, 
rated 100 percent disabling since October 1998; residuals of 
a gunshot wound to the right forearm with limitation of 
extension due to contracture of the right (major) elbow, 
rated 30 percent disabling from January 1970; and incomplete 
paralysis of the right musculospiral nerves, rated 20 percent 
disabling from January 1970.

3.  The veteran's service-connected PTSD, rated 100 percent 
disabling, is reasonably certain to continue to produce total 
disability throughout his lifetime, and that the probability 
of permanent improvement under treatment is remote.  


CONCLUSIONS OF LAW

1.  The criteria required to establish permanency of the 
total disability rating for the veteran's service-connected 
PTSD have been met.  38 C.F.R. §§ 3.340, 3.341 (2001).  

2.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code, have been met.  38 U.S.C.A. §§ 3500, 
3501 (West 1991); 38 C.F.R. § 3.807 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served on active duty from January 1968 to 
January 1970, including two months and 13 days of service in 
the Republic of Vietnam.  The record shows he was born in 
April 1948.

He has the following service-connected disabilities:  PTSD, 
rated 100 percent disabling since October 1998; residuals of 
a gunshot wound to the right forearm with limitation of 
extension due to contracture of the right (major) elbow, 
rated 30 percent disabling from January 1970; and incomplete 
paralysis of the right musculospiral nerves, rated 20 percent 
disabling from January 1970.  In October 1998 the veteran 
filed a claim seeking to establish an increased rating for 
his PTSD, then rated 50 percent disabling.  In October 1999 
the RO granted that claim for an increased rating, assigning 
a 100 percent schedular rating effective from October 1998.  
In that rating decision it was also decided that the total 
rating was not permanent.  

Of record is a January 1999 statement from the VA 
psychiatrist who is treating the veteran to the veteran's 
employer.  At that time the psychiatrist stated that was 
required to be off work indefinitely.  He was presently 
incapacitated and it was unlikely there would be enough 
improvement to return to work.  He was being treated by a 
psychiatrist every two to three months, a psychologist 
monthly, and group therapy weekly.

A VA psychiatric examination was conducted in August 1999.  
The diagnosis was chronic PTSD.  A Global Assessment of 
Functioning (GAF) score was 40.

In May 2000 the veteran's treating VA psychiatrist reported 
that he treated the veteran monthly for PTSD with depression, 
and that the disabilities rendered him unable to deal with 
the stress of daily expectations.  He also opined that the 
disability rendered him unable to perform any occupation, 
would continue to do so indefinitely, and he had directed the 
veteran to retire.  With regard to the question of 
anticipated change in the veteran's condition, the 
psychiatrist indicated he expected no change.  He stated the 
veteran's Global Assessment of Functioning (GAF) score was 
50, and that he had not been released to a vocational 
rehabilitation program.  The psychiatrist indicated that the 
veteran illness is chronic with very little hope for an 
improvement.  

A letter dated in April 2001 from the Office of Personnel 
Management, submitted by the veteran in December 2001, states 
the veteran's application for disability retirement had been 
approved, but did not identify the disability that was the 
basis for the retirement.  

A VA psychiatric examination was conducted in April 2001.  At 
that time the examiner noted no history of inpatient 
treatment since the last (August 1999) VA Compensation and 
Pension examination, despite worsened mood swings, insomnia 
and anger control problems since that last examination.  The 
veteran had participated in weekly outpatient group mental 
health therapy, biweekly individual therapy, and bimonthly 
psychiatric management through VA.  The veteran reported the 
therapy was somewhat beneficial and that he was also 
benefiting from the addition of Risperidone to his daily 
psychotropic medication regimen.  Subjective complaints 
included severe insomnia.  The veteran reported continued 
unemployment for the past two years due to his poorly 
controlled psychiatric symptoms, having been released from 
his job at the Post Office after 26 years when he allegedly 
drew an unloaded gun on another man.  He was upset by his 
ten-year-old daughter's inquiries regarding his health, and 
feared his presence did more harm than good to his family.  
He had no friends and spent time alone.  He denied substance 
abuse or suicide attempts since his last VA Compensation and 
Pension examination.  He did relate, however, two instances 
of violence:  beating his neighbor's dog to death with a 
baseball bat, and grabbing a grocery store clerk.  He 
reported that his chronic pain impaired his psychosocial 
adjustment.  He also reported frequent suicidal ideation with 
no attempts.  The examiner summarized the veteran's 
psychosocial adjustment since the August 1999 VA Compensation 
and Pension examination by stating his level of functioning 
had deteriorated in the past several years resulting in 
severely restricted social relationships, very limited 
responsibility for family role functioning or routine 
responsibilities, and two episodes of assault.  

Regarding his mental status examination, the examiner 
described the veteran as tearful and anxious, with soft and 
pressured speech and no evidence of irrelevant, illogical or 
obscure speech patterns or thought process or content.  No 
evidence of delusions or hallucinations were noted.  He was 
initially guarded in interactions and evidenced poor eye 
contact.  Personal hygiene was unremarkable.  He was fully 
oriented, with his mood reported as depressed for previous 
weeks but otherwise good.  Mood during the examination was 
reported as anxious; his affect was congruent and tearful.  
Obsessive checking and walking the perimeter of his property 
interfered with sleep.  Insomnia characterized by mid sleep 
and early morning awakening several times weekly did not seem 
to interfere with daytime activities.  Dysthymic disorder 
secondary to worsening chronic pain appeared to amplify his 
social and emotional lability.  

Information obtained to assess the level of impairment due to 
PTSD included symptoms related to persistent avoidance that 
occurred almost daily with severe intensity.  Occurrence of 
symptoms of autonomic hyperarousal varied from several times 
weekly to almost daily with severe to extreme intensity and 
distress.  The examiner noted the following with regard to 
the veteran's symptomatology:  

. . . [T]hese symptoms have persisted 
since his return form [sic] Vietnam and 
exert an extreme impact on the veteran's 
emotional, social, and occupational 
functioning.  Despite frequent 
participation in the mental health 
treatment since the last rating 
examination, the veteran has experienced 
greater awareness with little resolution 
of his psychiatric symptoms.  

The diagnoses were PTSD, severe and major depressive 
disorder.  The examiner assigned a GAG of 50 for the PTSD and 
60 for the major depressive disorder.

In a February 2001 statement the VA treating psychiatrist is 
to the effect that the psychiatrist was treating the veteran 
for PTSD and depression.  The disability was severe and began 
in 1994.  It was reported that it was very unlikely that the 
veteran was going to return to work.

A June 2001 VA treatment note from the veteran's treating 
psychiatrist, the chief of the VA mental health clinic, 
stated the veteran was being treated for PTSD with 
depression.  He stated that the veteran's progress was less 
than satisfactory and it was expected that he would need 
treatment indefinitely. 

Analysis

As a preliminary matter, the Board notes that, in November 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, codified at 38 U.S.C. §§ 5100, et 
seq.  Among other things, this law eliminated the concept of 
a well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  38 U.S.C.A. § 5107 (note) (Supp. 
2001).  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The implementing regulations were adopted on August 29, 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The RO has not reviewed the veteran's claim in conjunction 
with the new legislation.  The record shows, however, that 
the veteran was advised and notified of the criteria that 
would be used to establish permanency of the total rating in 
the September 2001 SOC.  The RO has obtained all available 
relevant service records and VA medical records.  There is no 
indication that additional relevant evidence is available.  
After a review of the record, the Board is satisfied that the 
VA has complied with the requirements set forth in the VCAA.

Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code may be paid to a child or surviving 
spouse of a veteran who meets certain basic eligibility 
requirements.  Basic eligibility exists if the veteran: (1) 
was discharged from service under conditions other than 
dishonorable or died in service; and (2) has a permanent 
total service-connected disability; or (3) a permanent total 
service-connected disability was in existence at the date of 
the veteran's death; or (4) died as a result of a service- 
connected disability; or (if a serviceperson) (5) is on 
active duty as a member of the Armed Forces and now is, and, 
for a period of more than 90 days, has been listed by the 
Secretary concerned as missing in action, captured in line of 
duty by a hostile force, or forcibly detained or interned in 
line of duty by a foreign Government or power.  38 U.S.C.A. 
§§ 3500 and 3501 (West 1991); 38 C.F.R. § 3.807 (2001).

Total disability exists when there is present any impairment 
of mind or body which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a) (2001).  Total disability 
may or may not be permanent.  Permanence of total disability 
exists when such impairment is reasonably certain to continue 
throughout the life of the disabled person. 38 C.F.R. § 
3.340(b) (2001).  Diseases and injuries of long standing 
which are actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote. The age of 
the disabled person may be considered in determining 
permanence. Id.

The evidence in this case shows that the veteran is totally 
disabled by PTSD.  The issue of permanence is essentially a 
medical matter.  As such, it requires competent independent 
medical evidence; neither the Board nor the RO may exercise 
its own judgment on such a question.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

In January 1999, May 2000, and February 2001 the veteran's 
treating VA psychiatrist in essence reported unsatisfactory 
progress, that his PTSD with depression rendered him unable 
to work, that it was chronic with very little hope for 
improvement, and that he anticipated no change.  

During the April 2001 VA examination, the examiner did not 
specifically state whether or not the total disability was 
reasonably certain to continue throughout his lifetime.  The 
examiner did, however, indicate the condition had been 
present since service and, despite frequent treatment, caused 
an extreme impairment and had not improved.  Additionally, 
that report shows that the veteran's treatment regimen had 
increased in frequency since 1999.  Although the examination 
showed improvement in the GAF score when compared to the 
prior examination, the examiner assigned separate scores for 
the PTSD and the depressive disorder.  Also, in the June 2001 
VA outpatient treatment report, the veteran's treating VA 
psychiatrist stated the veteran had made unsatisfactory 
progress and would require treatment indefinitely.  

The law set out above requires only that there be a 
reasonable certainty that the impairment will continue.  The 
Board, given due consideration to the possibility that the 
veteran's condition could improve, as well as to the medical 
evidence and applicable laws and regulations, finds that the 
current medical evidence, particularly the statements from 
his treating psychiatrist, demonstrate that the veteran's 
total disability is reasonably certain to continue throughout 
his life.  A permanent and total disability rating is 
warranted.  Based on the foregoing, basic eligibility for 
entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, is established.


ORDER

Entitlement to permanency of the veteran's total disability 
rating is granted.  

Basic eligibility for educational assistance benefits under 
38 U.S.C.A. Chapter 35 is granted.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

